UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 29, 2010 PS BUSINESS PARKS, INC. (Exact Name of Registrant as Specified in its Charter) California 1-10709 95-4300881 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 701 Western Avenue, Glendale, California 91201-2349 (Address of Principal Executive Offices)(Zip Code) (818) 244-8080 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencements communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b) By letter dated December 29, 2010, Harvey Lenkin advised the company of his decision to retire from the Board of Directors of PS Business Parks, Inc. effective Monday, January 3, 2011. Mr. Lenkin, age 74, was a member of the Board since 1998. A copy of the press release PS Business Parks, Inc. issued on January 4, 2011 to announce Mr. Lenkin’s decision to retire from the Board of Directors is being filed with this Current Report on Form 8-K as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (d)Exhibits The following exhibit is being filed with this Report: Exhibit 99.1—Press Release dated January 4, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 4, 2011 PS BUSINESS PARKS, INC. By: /s/ Stephanie G. Heim Stephanie G. Heim Vice President Exhibit Index The following exhibit is being filed with this Report: Exhibit 99.1—Press Release dated January 4, 2011
